Citation Nr: 0115936	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  91-47 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1990 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, among other actions, denied 
service connection for a heart disorder.  

In January 1991, the veteran presented oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In March 1992 and May 1994, the Board remanded the claim for 
additional development and adjudicative actions.  In December 
1997, the Board determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
a heart disorder and remanded the claim for additional 
development.  The case was subsequently returned to the Board 
for further appellate review, and in November 2000, the Board 
requested a medical advisory opinion.  The opinion was 
received in January 2001, and the veteran was allowed to 
present further evidence and argument.  In February 2001, the 
veteran stated she had no further evidence or argument to 
present.

The veteran has relocated to Texas and jurisdiction of her 
claim was assumed by the RO in Houston, Texas.


FINDING OF FACT

Mitral valve prolapse is not attributable to service.



CONCLUSION OF LAW

Mitral valve prolapse was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reveal that in February 1982, the 
veteran was noted to have a click murmur.  The examiner 
entered a diagnosis of mitral valve prolapse.  An 
echocardiogram was recommended.  The veteran underwent an 
echocardiogram, and on final interpretation the mitral valve 
was noted to be "normal looking."  The examiner stated 
there was no prolapse.

A June 1983 report of medical examination shows that 
examination of the heart revealed a Grade II/IV systolic 
ejection murmur over the mitral region.  The examiner noted 
the second heart sound was greater than the first heart 
sound.  Under summary of defects, the examiner stated the 
veteran had a mitral valve murmur by history.

An October 1983 military medical facility record shows the 
veteran was hospitalized for right upper quadrant pain since 
having had gallbladder surgery in February 1983.  The 
examiner stated that electrocardiogram data was normal.

An October 1986 VA hospitalization summary report shows the 
veteran reported a history of mitral valve murmur.  The 
examiner noted a physical examination was not done on 
admission.

A January 1990 VA hospitalization summary report shows the 
veteran reported a history of mitral valve prolapse.  The 
discharge diagnoses included mitral valve prolapse.  A 
January 1990 inpatient treatment report shows the examiner 
stated the veteran had been diagnosed with mitral valve 
prolapse on echocardiogram in 1986.  He noted that Inderal 
had resolved her symptoms of pain and dizziness and had 
helped control her blood pressure.  

In an April 1990 letter from a private physician, he stated 
he had diagnosed the veteran with 1986 with having asthma and 
hyper-reactive airway disease.  He noted the veteran had 
moved to another state and that he did not see her until 
December 1987, at which time the veteran had reported a 
history of mitral valve prolapse.

An October 1990 VA outpatient treatment report shows the 
veteran was diagnosed with palpitations.  A November 1990 VA 
echocardiogram revealed mitral valve prolapse with mild 
murmur.

In January 1991, the veteran presented oral testimony before 
a Hearing Officer at the RO.  She stated that prior to 
service, her blood pressure was always low.  The veteran 
stated she noticed her blood pressure was high when she went 
to the emergency room while in service.  She noted she was 
currently on medication for hear heart, which was prescribed 
to her in 1986.  The veteran stated she had undergone an 
echocardiogram in the last three months, which revealed 
mitral valve prolapse.

An April 1991 VA outpatient treatment report shows the 
veteran was seen with complaints of problems with breathing, 
fatigue, etc.  The examiner noted the veteran had been taking 
Inderal for mitral valve prolapse since 1986.  The examiner 
entered a diagnosis of mitral valve prolapse.

An October 1997 VA hospitalization summary report shows the 
veteran was hospitalized for observation for acute myocardial 
infarction.  She was admitted with atypical chest pain.  
Cardiac examination was negative.  An electrocardiogram was 
normal, as were cardiac enzymes.  The discharge diagnoses 
were observation for acute myocardial infarction - not found 
and history of mitral valve prolapse.

A January 2000 VA examination report shows the veteran 
reported that in 1985, she had her first episode of 
palpitations and near syncope and that an echocardiogram at 
that time demonstrated mitral valve prolapse.  She reported 
she was told during service she had mitral valve prolapse.  
Cardiovascular examination revealed regular rate and rhythm 
and normal S1, S2.  No S3 or S4 were appreciated.  There as a 
1-2/6 systolic murmur heard best at the left sternal border.  
Point of maximum impulse was normal in size and position.  
There was no right ventricle lift noted.  The examiner noted 
that an echocardiogram was being ordered and that he would 
dictate an addendum following receipt of the results.  At 
that time, he entered diagnoses of mitral valve prolapse and 
noted the veteran had been diagnosed "many years ago," 
palpitations, and hypertension.

A February 2000 addendum shows the veteran underwent an 
echocardiogram in February 2000.  It showed normal left 
ventricular size and function with mild prolapse of the 
anterior mitral valve leaflet.  He stated there were no other 
valvular abnormalities.

In November 2000, the Board requested a medical expert 
opinion as to the etiology of the veteran's current mitral 
valve prolapse.  The examiner was asked to review the 
veteran's claims file and answer the following question:

Is it as likely as not that the findings 
in the service medical records related to 
the veteran's mitral valve are related to 
the current diagnosis of mitral valve 
prolapse?  Please state yes or no and 
substantiate your answer with evidence in 
the claims file.

In a January 2001 response, the physician stated he had 
reviewed the veteran's claims file and had come to the 
conclusion that it was not as likely as not that the finding 
in the service medical records related to the veteran's 
mitral valve were related to the current diagnosis of mitral 
valve prolapse.  He noted that the 1990 and 2000 
echocardiograms showed mitral valve prolapse.  He stated that 
on some occasions, no murmur was heard on physical 
examination, while on others, mitral regurgitation and 
systolic murmur were present.  The physician stated that such 
was the case because of the dynamic nature of mitral valve 
prolapse that may come and go depending on ventricular volume 
and/or blood pressure.  He stated it was very likely that the 
veteran had mitral valve prolapse.

II.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been received by 
the RO, and such records appear to be intact.  Further, the 
record discloses that the November 1999 supplemental 
statement of the case provided the veteran with the 
regulations that address claims for service connection.  
Additionally, the RO has obtained all medical records, 
including VA records that the veteran has alleged are 
relevant to her claim.  Also, in the December 1997 remand, 
the Board asked that the RO attempt to obtain echocardiograms 
done in May 1990 and October 1990.  The record reflects the 
RO attempted to obtain those echocardiograms, but no such 
records were shown to exist.  Moreover, the RO has had the 
veteran undergo a VA examination related to her claim.  
Finally, the Board sought a medical opinion as to the 
etiology of the veteran's current diagnosis of mitral valve 
prolapse.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
mitral valve prolapse may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for mitral valve prolapse.  
The reasons follow.

The Board finds that the most probative evidence is the 
January 2001 medical expert opinion.  The physician was asked 
to review the veteran's claims file, including her service 
medical records and to state whether there was a relationship 
between the inservice findings related to her heart and the 
current diagnosis of mitral valve prolapse.  The examiner 
concluded, after having noted he had reviewed the veteran's 
claims file, that it was not as likely as not that the 
veteran's inservice heart findings were related to her 
current diagnosis of mitral valve prolapse.  The Board finds 
that such medical opinion is sound, as it is based upon 
review of the veteran's claims file, which includes the 
service medical records showing inservice findings related to 
the veteran's heart.  Additionally, the physician is the 
chief of cardiology at the VA facility, which gives his 
opinion more probative value.

The Board is aware that the veteran's military occupational 
specialty in service was that of a clinical nurse, which 
would establish her as a medical professional.  She has 
asserted that the post service diagnosis of mitral valve 
prolapse is related to service.  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court held that the veteran's wife, 
who was a registered nurse, was not competent to allege that 
the veteran's heart disease was caused by retained foreign 
bodies that were incurred in service.  There, the Court 
stated, "The Court does not question the appellant's wife's 
qualifications as a nurse.  However, the appellant's wife, 
while medically trained, has given no indication that she has 
special knowledge regarding cardiology nor is there any 
evidence to that effect in the record."  Id.  

In this case, the veteran has not alleged that she has 
special knowledge in cardiology where she is capable of 
asserting that the post service diagnosis of mitral valve 
prolapse is due to service, nor is there any evidence in the 
record to establish such special knowledge.  Id.  The Board 
finds that her assertions that her current heart disorder is 
due to service are beyond her competence.  However, even if 
the Board determined that she was competent to assert that 
the post service diagnosis of mitral valve prolapse is due to 
service, the Board finds that her opinion is outweighed by 
that of the chief of cardiology.  As chief of cardiology, the 
examiner has clearly established special knowledge of 
cardiology, and therefore the Board gives his determination 
of there being no nexus between the post service diagnosis of 
mitral valve prolapse and service more probative value than 
that of the veteran's.  

The evidence of record shows that the first diagnosis of 
mitral valve prolapse was in 1990.  The veteran has asserted 
she was diagnosed with such as early as 1985.  Even accepting 
her statement as true, that does not establish manifestations 
of mitral valve prolapse to a compensable degree within one 
year following service.

As stated above, there is no competent evidence that 
establishes a nexus between the post service diagnosis of 
mitral valve prolapse and the inservice findings related to 
the veteran's heart.  In fact, the only competent evidence 
that addresses a nexus is the physician's January 2001 
opinion, in which he stated that there is no nexus.  When 
weighed against the veteran's assertions that there a nexus 
between the post service diagnosis of mitral valve prolapse 
and service, the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection for mitral valve prolapse, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. 49.

The Board acknowledges that it has decided this issue on a 
different basis than the RO did.  The RO determined that 
mitral valve prolapse had preexisted service and was not 
aggravated therein.  However, the Board concludes that the 
veteran has not been prejudiced by the Board's determination 
that service connection was not warranted on an incurrence 
basis, as it has considered the same law and regulations as 
the RO did and has concluded that mitral valve prolapse was 
not incurred in service, as opposed to the RO's determination 
that it was not aggravated in service.  Regardless of the 
reasoning, the result is the same.  See Bernard, supra.  


ORDER

Entitlement to service connection for mitral valve prolapse 
is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

